DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed06/15/2022, with respect to rejection under 35 USC 112(b) have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 51-70 has been withdrawn. 
Applicant’s arguments in combination with amendments, see remarks and claims, filed06/15/2022, with respect to the rejection(s) of claim(s) 51-70 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20170280989 granted to Heeren (hereinafter “Heeren”) in view of 20110282190 granted to Caffey et al. (hereinafter “Caffey”) for claims 51-58 and 61-73. Additional reference 20150077528 granted to Awdeh has been used for claims 59-60.
Double patenting rejection is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51-58 and 61-73 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20170280989 granted to Heeren (hereinafter “Heeren” – previously presented) in view of US Pat Pub No.20110282190 granted to Caffey et al. (hereinafter “Caffey”).

Regarding claim 51, Heeren discloses a system (para 0006, “ophthalmic surgical system”) comprising: a probe, wherein the probe is configured to be insertable into and repositionable in an opening in body tissue (paras 0012-0013, 0054 “surgical instrument”; fig. 1); an optical coherence tomography (OCT) unit, wherein the OCT unit is configured to transmit and receive OCT data regarding the probe and the body tissue including tissue distal to a distal end of the probe to generate the OCT data of at least one of the probe, target tissue or adjacent tissue (para 0012, “OCT system”, para 0053 “a probe-based OCT system 134…generate OCT images 136 is substantially the same manner as described above with regard to OCT system 114 except that the OCT imaging beam generated by probe-based OCT system” and para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe”; para 0054 “distance between the distal tip of surgical instrument 146 and eye 102 may be determined”), a processor, wherein the processor is configured to determine a location of the probe relative to at least one of the target tissue or the adjacent tissue (para 0009 “processor and memory of the tracking system are configured to generate the visual indicator to overlay the distal tip of the surgical instrument”, para 0010 “configured to modify the visual indicator to indicate the change in the distance between the distal tip of the surgical instrument and the retina by increasing or decreasing the size of the visual indicator in proportion to the change in distance between the distal tip of the surgical instrument and the retina”), wherein the location is updated as the probe is repositioned  (para 0006 “modify the visual indicator to track a change in the location of the distal tip within the fundus image in real-time”); an imaging device, wherein the imaginq device is configured to generate an OCT image of the at least one of the probe, the target tissue or the adjacent tissue from the OCT data and to generate at least one of a microscopic image or an optical image of the body tissue (para 0039 and 0049 “OCT image(s) generated by OCT system 114…communicated to real-time data projection unit 116 for display to a surgeon via one or both eyepieces 104”; para 0051 “Real-time data projection unit 116 may include any suitable device for projecting an image and may include any suitable optics… real-time data projection unit 116 may comprise one of a heads-up-display”) and a viewing device, wherein the viewing device  (para 0015 “displayed in an eyepiece or on a heads-up screen”) is configured to present an augmented image, wherein the augmented image includes the OCT image of the at least one of the probe, the target tissue or the adjacent tissue (para 0017 “generating a visual indicator to overlay the distal tip of the surgical instrument within the fundus image…”, 0023) and wherein the augmented image further includes the at least one of the microscopic image or the optical image of the body tissue (para 0023 “Moreover, the indicator may be provided as an image overlay within an eyepiece or heads-up display so that a surgeon may easily monitor the indicator without diverting attention from the surgical field”), wherein the OCT image of the at least one of the probe, the target tissue or the adjacent tissue is registered with the at least one of the microscopic image or the optical image of the body tissue (para 0039 “Surgical microscope 100 may additionally include an integrated OCT system 114”), wherein the augmented image enables identification of a first location on the at least one of the target tissue or the adjacent tissue (para 0006 “determine a location of a distal tip of a surgical instrument in the fundus image”), wherein the augmented image further includes a first graphical visual element, wherein the first graphical visual element represents and identifies the distal end of the probe (para 0006-0009 “visual indicator to overlay the distal tip of the surgical instrument within the fundus image”), wherein the distal end of the probe is advanceable toward the first location on the at least one of the target tissue or the adjacent tissue (para 0061 “Tracking unit 144 of surgical microscope 100 is operable to determine location/position, depth, proximity, and motion of surgical instrument 146 within the patient's eye 102 based at least in part on fundus images 148 generated by imaging unit 142 and depth-resolved or three-dimensional images generated by a depth imaging system, such as OCT system”), and wherein the augmented image further includes a second graphical visual element, wherein the second graphical visual element represents and identifies the first location on the at least one of the target tissue or the adjacent tissue (para 0037 “providing one or more visual indicators that conveys the proximity of a surgical tool to particular tissue, such as the retina.”), wherein the first graphical visual element which represents and identifies the distal end of the probe, and the second graphical visual element which represents and identifies the first location on the at least one of the target tissue or the adjacent tissue, are viewable in the augmented image presented on the viewing device as the distal end of the probe approaches the first location on the at least one of the target tissue or the adjacent tissue (para 0006, 0015 “the visual indicator and fundus image are displayed in an eyepiece or on a heads-up screen.”; para 0037 “providing one or more visual indicators that conveys the proximity of a surgical tool to particular tissue, such as the retina.”).  
Heeren fails to disclose wherein the first location is not visible in the at least one of the microscopic image or the optical image of the body tissue,
Caffey teaches a probe having a forward imaging optical coherence tomography for performing manipulations within the OCT field of view. The probe combines OCT imaging and surgical manipulation capabilities into a single tool, allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection (para 0010, 0018). The probe (device) assists the surgeon in placing implants such as stents or other implants (para 0041; fig 1B) in a location which is not visible in the at least one of the microscopic image or the optical image of the body tissue due to its internal reflection. Caffey teaches that the system is  used to perform glaucoma surgery wherein glaucoma shunt 180 is manipulated in the anterior chamber of the eye while the collecting channel 195 within the Canal of Schlemm is visualized at the same time (para 0041). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to include an implant at or near the distal portion of the probe to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.


Regarding claim 52, Heeren as modified by Caffey (hereinafter “modified Heeren”) renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the OCT unit comprises at least one of a microscope-associated OCT unit or a fiber-based OCT unit (para 0054 “Surgical instrument 146 may include one or more optical fibers and extending down the length of the instrument toward its distal tip to transmit and/or receive an OCT imaging beam”).    

Regarding claim 53, modified Heeren renders the system of claim 52 obvious as recited hereinabove, Heeren discloses wherein the microscope- associated OCT unit is incorporated within a microscope device (fig. 1 a surgical microscope and integrated OCT system).  

Regarding claim 54, modified Heeren renders the system of claim 52 obvious as recited hereinabove, Heeren discloses wherein the microscope- associated OCT unit is adjacent to a microscope device (fig. 1).  

Regarding claim 55, modified Heeren renders the system of claim 52 obvious as recited hereinabove, Heeren discloses wherein the fiber-based OCT unit comprises an optical fiber configured to transmit and receive the OCT data (para 0054 “Surgical instrument 146 may include one or more optical fibers and extending down the length of the instrument toward its distal tip to transmit and/or receive an OCT imaging beam”).  

Regarding claim 56, modified Heeren renders the system of claim 55 obvious as recited hereinabove, Caffey teaches wherein the optical fiber is further configured to transmit a treatment light to the first location on the at least one of the target tissue or the adjacent tissue (para 0034, 0057). This would allow the OCT probe to perform laser ablation surgery on the target tissue. It would have been obvious to one of ordinary skill in the art at the time to modify the modified Heeren with the additional teachings of Caffey to provide transmitting a treatment light to the target tissue using the optical fiber of the surgical device to provide the predictable result of performing laser ablation surgery on the target tissue.


Regarding claim 57, modified Heeren renders the system of claim 52 obvious as recited hereinabove, Heeren discloses wherein the fiber-based OCT unit comprises an array of fibers comprising a first fiber and a second fiber, the first fiber configured to transmit and receive the OCT data and the second fiber is concurrently configured to transmit a treatment light to the first location on the at least one of the target tissue or the adjacent tissue (para 0013 “the surgical instrument includes a first optical fiber configured to transmit the OCT imaging beam, and a second optical fiber configured to transmit light reflected by the eye.”).  

Regarding claim 58, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Caffey teaches wherein the probe is configured to advance a stent to the first location on the at least one of the target tissue or the adjacent tissue (para 0041; fig 1B). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to include an implant at or near the distal portion of the probe to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.

Regarding claim 61, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the second graphical visual element is positioned to show a relative distance between the distal end of the probe and the first location on the at least one of the target tissue or the adjacent tissue (para 0037 “providing one or more visual indicators that conveys the proximity of a surgical tool to particular tissue, such as the retina”).  

Regarding claim 62, modified Heeren renders the system of claim 61 obvious as recited hereinabove, Heeren discloses wherein the second graphical visual element is configured to change based on a position and an orientation of the probe (para 0037 “One or more characteristics of the visual indicator (e.g., its color, size, shape) may be modified in real-time to reflect the distance between the surgical tool and particular eye tissue”).  

Regarding claim 63, modified Heeren renders the system of claim 61 obvious as recited hereinabove, Heeren discloses wherein the second graphical visual element changes when the target tissue or the adjacent tissue has been penetrated (para 0037 “One or more characteristics of the visual indicator (e.g., its color, size, shape) may be modified in real-time to reflect the distance between the surgical tool and particular eye tissue”; it is understood that the device would be capable of providing additional visual indicators based on whether the surgical device penetrates the target tissue/extending through the target surface).  

Regarding claim 64, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the viewing device is separate from the imaging device (Fig. 1).  

Regarding claim 65, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Caffey teaches wherein the target tissue or the adjacent tissue comprises at least one of a trabecular meshwork of an eye or at least a portion of the Schlemm's canal of the eye (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning using the optical back-reflecting of light in a fashion analogous to B scan ultrasonography. The anatomic layers within the retina can be differentiated, retinal thickness can be measured…”; it is understood that the system can be used to determine the trabecular meshwork during glaucoma surgeries). It would have been obvious to one of ordinary skill in the art at the time to modify the OCT based surgical instrument of Heeren with the teachings of Caffey to provide the predictable result of allowing surgeons to improve their implantation times and the safety of the overall implantation and dissection.  

Regarding claim 66, modified Heeren renders the system of claim 65 obvious as recited hereinabove, Caffey teaches wherein the at least one of the microscopic image or the optical image of the body tissue provides a view of an anterior chamber of the eye (para 0006, 0008, 0041), the at least one of the microscopic image or the optical image lacking a view of the trabecular meshwork of the eye and a view of the Schlemm's canal due to total internal reflection of visible light when viewing through a cornea of the eye (This is considered to be functional language; it is understood that due to the internal reflection of the light, the trabecular meshwork of the ye and the Schlemm’s canal of the eye would not be visible using external imaging device/microscope).  

Regarding claim 67, modified Heeren renders the system of claim 65 obvious as recited hereinabove, Heeren discloses the second graphical visual element (para 0037 “One or more characteristics of the visual indicator”) Caffey teaches wherein the target is an inner wall of the Schlemm's canal (para 0060).  

Regarding claim 68, modified Heeren renders the system of claim 65 obvious as recited hereinabove, Caffey teaches wherein the processor is further configured to perform operations including: determining, from the OCT data, a thickness of the trabecular meshwork of the eye; and displaying, on the viewing device, data corresponding to the determined thickness of the trabecular meshwork of the eye (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning using the optical back-reflecting of light in a fashion analogous to B scan ultrasonography. The anatomic layers within the retina can be differentiated, retinal thickness can be measured…”; it is understood that the system can be used to determine the trabecular meshwork during glaucoma surgeries and such information can be displayed to the surgeon).  

Regarding claim 69, modified Heeren renders the system of claim 68 obvious as recited hereinabove, Caffey teaches wherein the data corresponding to the determined thickness of the trabecular meshwork of the eye is configured to allow a determination whether the trabecular meshwork of the eye is compressed (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning using the optical back-reflecting of light in a fashion analogous to B scan ultrasonography. The anatomic layers within the retina can be differentiated, retinal thickness can be measured…”; it is understood that the system can be used to determine the trabecular meshwork during glaucoma surgeries and whether it has been compressed).  

Regarding claim 70, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Caffey teaches wherein the target tissue or the adjacent tissue comprises at least one of a supraciliary space in the eye, a subconjunctival space in the eye, an iris, a cornea, or an anterior chamber of the eye, the target tissue (para 0008 “Cross-sectional images of the posterior or anterior structures of the eye are produced by OCT scanning…”) or the adjacent tissue being in a region where total internal reflection precludes optical visualization of the probe without use of a gonio lens (para 0053; This is considered to be functional language; it is understood that due to the internal reflection of the light, the trabecular meshwork of the ye and the Schlemm’s canal of the eye would not be visible using external imaging device/microscope).

Regarding claim 71, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the OCT image of the at least one of the probe, the target tissue or the adjacent tissue which is generated from the OCT data shows the distal end of the probe (para 0012, “OCT system”, para 0053 “a probe-based OCT system 134…generate OCT images 136 is substantially the same manner as described above with regard to OCT system 114 except that the OCT imaging beam generated by probe-based OCT system” and para 0054 “surgical instrument 146 may additionally or alternatively be integrated with OCT imaging probe”; para 0054 “distance between the distal tip of surgical instrument 146 and eye 102 may be determined”).  

Regarding claim 72, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein at least one of the processor and the viewing device is configured to generate the graphical visual element from the OCT data (para 0057-0058).  

Regarding claim 73, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the OCT image shows the distal end of the probe (para 0037 “a visual indicator may be displayed as a graphic overlay superimposed on a distal end of the surgical tool as it moves within in a microscope image of a retina”) when the distal end of the probe is not visible in the at least one of the microscopic image or the optical image of the body issue (This is considered to be functional language; it is understood that due to the internal reflection of the light, the trabecular meshwork of the ye and the Schlemm’s canal of the eye would not be visible using external imaging device/microscope).   

Claims 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over modified Heeren as applied to claims 51-58 and 61-73 above, and further in view of US Pat Pub No. 20150077528 granted to Awdeh (hereinafter “Awdeh”).
Regarding claim 59, modified Heeren renders the system of claim 51 obvious as recited hereinabove, further comprising a second OCT unit (para 0012, para 0053 “surgical microscope 100 may additionally include a probe -based OCT system… and OCT system 114”; it is understood that various OCT data can be withdrawn from the stated OCT systems), but fails to disclose wherein the first location on the at least one of the target tissue or the adjacent tissue is determined based on a preoperative data.  
Awdeh teaches a surgical guidance system and method for assisting a surgeon in a surgical procedure and shows that it is known to provide pre-operative measurements to allow for comparing the real-time data with the pre-operative data to detect and determine landmarks for the operator (para 0057 and 0061). It would have been obvious to one of ordinary skill in the art at the time to modify the modified Heeren with the teachings of Awdeh to include preoperative data to provide the predictable result of comparing the real-time data with the pre-operative data to detect and determine landmarks for the operator.


Regarding claim 60, modified Heeren renders the system of claim 51 obvious as recited hereinabove, Heeren discloses wherein the OCT image is an intra-operative OCT image (para 0006 “in real time”), the system further comprising a second OCT unit, wherein the first location on the at least one of the target tissue or the adjacent tissue is determined based and an intra-operative OCT image (para 0012, para 0053 “surgical microscope 100 may additionally include a probe -based OCT system… and OCT system 114” it is understood that various OCT data can be withdrawn from the stated OCT systems), but fails to disclose including preoperative OCT image. 
Awdeh teaches a surgical guidance system and method for assisting a surgeon in a surgical procedure and shows that it is known to provide pre-operative measurements to allow for comparing the real-time data with the pre-operative data to detect and determine landmarks for the operator (para 0057 and 0061). It would have been obvious to one of ordinary skill in the art at the time to modify the modified Heeren with the teachings of Awdeh to include preoperative data to provide the predictable result of comparing the real-time data with the pre-operative data to detect and determine landmarks for the operator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-55, 61-64, 66-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 23-27 of U.S. Patent No. 10993840. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc. 

Claims 51-55, 61-64, 66-69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 23-27 of U.S. Patent No. 10993840. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
Claims 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10517760. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
Claims 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-8, 11, 28-29, 32, and 35 of U.S. Patent No. 11,058,584. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed towards a similar system for performing a surgery.  Both sets of claims include similar features used to perform the surgery, such as including an imaging device generating OCT image of a probe in real time and generating microscope image of the body tissue. Both sets of claims include graphical visual elements indicative of the position of the probe within the surgical sight, etc.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792